Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claims 1-4 remain as “Claims 1-4”.
Claim 9 becomes Claim 5, which depends on claim 1; reads as “The sizing composition according to claim 1”. 
Claim 10 becomes Claim 6, which depends on claim 1; reads as “The sizing composition according to claim 1”.
Claim 11 becomes Claim 7.
Claim 12 becomes Claim 8, which depends on claim 7; reads as “The reinforcing fibers according to claim 7”. Claim 13 becomes Claim 9, which depends on claim 7; reads as “The reinforcing fibers according to claim 7”.
Claim 14 becomes Claim 10, which depends on claim 7; reads as “The reinforcing fibers according to claim 7”.
Claim 15 becomes Claim 11, which depends on claim 7; reads as “The reinforcing fibers according to claim 7”.
Claim 20 becomes Claim 12, which depends on claim 7; reads as “The reinforcing fibers according to claim 7”.
Claim 21 becomes Claim 13, which depends on claim 7; reads as “The reinforcing fibers according to claim 7”.
Claim 22 becomes Claim 14.
Claim 23 becomes Claim 15, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”. 
Claim 24 becomes Claim 16, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”.
Claim 25 becomes Claim 17, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”.
Claim 26 becomes Claim 18, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”.
Claim 27 becomes Claim 19, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”.
Claim 28 becomes Claim 20, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”.
Claim 33 becomes Claim 21, which depends on claim 14; reads as “The fiber reinforced composite according to claim 14”.

Reasons for Allowance
3.	In light of applicants’ arguments provided at pages 2 and 3 of their Remarks filed 04/19/2022, the obviousness double patenting rejection based on the claims of US Patent 11,001,525 in view of Erkelenz et al. (WO 2013/07963; utilized US 2014/03299481 as its English equivalent) set forth in paragraph 2 of the previous Office action mailed 01/21/2022 is no longer applicable and thus, withdrawn.
4.	The present claims are allowable over the prior art references of record, namely Kashikar et al. (US 2010/02398402) and Erkelenz et al. (WO 2013/07963; utilized US 2014/03299483 as its English equivalent).
5.	Upon further consideration in light of applicants’ arguments provided at pages 3-5 of their Remarks filed 04/19/2022, the 103 rejection based on the collective teachings of Kashikar et al. and Erkelnez et al. set forth in paragraph 3 of the previous Office action mailed 01/22/2022 is no longer applicable and thus, withdrawn because none of these references cited individually or in combination teaches or would have suggested the claimed specific sizing composition, reinforcing fibers, and fiber reinforced composite.
	Accordingly, claims 1-4, 9-15, 20-28, and 33 are deemed allowable over the prior art references of record.

Correspondence
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/07/2020.
        2 Cited in the IDS submitted by applicants on 07/07/2020.
        3 Cited in the IDS submitted by applicants on 07/07/2020.